Case 3:20-cv-00005-NKM-JCH Document 36 Filed 01/04/21 Page 1 of 4 Pageid#: 159




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF VIRGINIA
                                 CHARLOTTESVILLE DIVISION


  VIVIANA ANSELME and ALYSHA
  HONEYCUTT,

       Plaintiff,

  v.                                                  Case No. 3:20-CV-5-NKM

  MARIA LEFEVERS, ERIC GRIFFIN, and
  RAHEEM RAMSEY,

       Defendants.


         UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE AMENDED
                              COMPLAINT
         Plaintiffs Viviana Anselme and Alysha Honeycutt, by counsel, pursuant to Federal Rule of

 Civil Procedure 6(b)(1)(A) and Western District of Virginia Civil Rule 11(b), -(c)(2), for their

 Consent Motion for Extension of Time to File Amended Complaint, state the following:

         1.         On December 17, 2020, the Court entered its order addressing motions to dismiss

 filed by Defendants Fluvanna Correctional Center for Women (“FCCW”), Eric Aldridge, and Sgt.

 Perez. The order dismissed Counts I and II of the complaint with prejudice, and dismissed FCCW,

 Aldridge, and Perez as parties. The order granted Plaintiffs 21 days, until January 7, 2021, to

 amend their complaint as to Count III.

         2.         Plaintiffs requests that the deadline for filing the amended complaint be extended

 90 days, to April 7, 2021.

         3.         Plaintiffs’ counsel has conferred with Defendants’ counsel, who does not oppose

 the relief sought.
Case 3:20-cv-00005-NKM-JCH Document 36 Filed 01/04/21 Page 2 of 4 Pageid#: 160




        4.      Motions for extension of time filed before the expiration of a deadline “are liberally

 granted.” Curtis v. Norfolk S. Ry. Co., 206 F.R.D. 548, 550 (M.D.N.C. 2002). A party moving

 for an extension before the expiration of a deadline “need only show cause,” and the standard for

 determining whether cause exists is “relaxed.” Id. Indeed, such motions “normally will be granted

 in the absence of bad faith or prejudice to the adverse party.” Id. (citing 4B Wright & Miller, FED.

 PRAC. & PROC. § 1165 (3d ed. 2002)).

        5.      In this case, the preparation of an amended complaint will be a multi-step process

 complicated by the Plaintiffs’ status as inmates at FCCW. Due to Covid-19 restrictions, FCCW

 does not currently allow in-person visits by attorneys.              All real-time attorney-client

 communications must be by telephone. In order to schedule an attorney-client phone call, each of

 Plaintiffs’ attorneys must draft a letter to FCCW requesting the phone call, fill out an application

 for a phone call on a form required by FCCW, and submit a copy of his driver’s license and bar

 card. The application packets must be submitted at least two days before the scheduled phone call,

 and FCCW reserves the right to reschedule phone calls based on its own scheduling needs. This

 process must be followed for each telephone call. Moreover, FCCW will not allow both Plaintiffs

 to speak to counsel simultaneously. Therefore, Plaintiffs’ counsel will have to schedule separate

 phone calls with Plaintiff Anselme and Plaintiff Honeycutt to discuss the Court’s ruling on the

 motion to dismiss, and plans for amending the complaint. Plaintiffs’ counsel will then have to

 schedule a second round of phone calls to discuss each Plaintiff’s input during the first round of

 calls with the other. Then counsel must draft the proposed amended complaint and mail it to both

 Plaintiffs for review. Then counsel must schedule a second round of phone calls with both

 Plaintiffs to discuss any necessary revisions to the amended complaint. Counsel will then have to

 follow the same process of revising the proposed amended complaint, sending it to Plaintiffs for



                                                  2
Case 3:20-cv-00005-NKM-JCH Document 36 Filed 01/04/21 Page 3 of 4 Pageid#: 161




 review, and follow-up phone calls with both Plaintiffs, until both Plaintiffs have approved a final

 version for filing.

         6.      In light of these logistical issues, involving a two-day delay for each attorney phone

 call with Plaintiffs, and several days for each draft of the amended complaint to reach Plaintiffs by

 mail, a 90 day extension to file the amended complaint is reasonable.

         WHEREFORE, for the foregoing reasons, Plaintiffs respectfully move the Court to grant

 their motion and enter the accompanying proposed Order.

                                     WAIVER OF HEARING

         Pursuant to Western District of Virginia Civil Rule 11(b), the parties agree to submission

 of this motion without a hearing.

         DATED: January 4, 2021                         Respectfully submitted,

                                                        /s/ Robert O. Wilson
                                                        Robert O. Wilson (VSB 77791)
                                                        Wilson Law PLC
                                                        2 South Main Street, Suite 409
                                                        Harrisonburg, Virginia 22802
                                                        Tel: (540) 430-0122
                                                        Email: robert@thewilsonlaw.com

                                                        Stan M. Doerrer (VSB 88857)
                                                        Law Office of Stan M. Doerrer PLLC
                                                        950 N. Washington Street
                                                        Alexandria, VA. 22314
                                                        Tel: (703) 348-4646
                                                        Fax: (703) 348-0048
                                                        Email: stan@doerrerlaw.com
                                                        Counsel for Plaintiffs




                                                   3
Case 3:20-cv-00005-NKM-JCH Document 36 Filed 01/04/21 Page 4 of 4 Pageid#: 162




                                  CERTIFICATE OF SERVICE

        I certify that on January 4, 2021 I filed the foregoing using the Court’s electronic filing

 system, which generated a notice of electronic filing to all counsel of record.

                                                       /s/ Robert O. Wilson
                                                       Robert O. Wilson (VSB 77791)
                                                       Wilson Law PLC
                                                       2 South Main Street, Suite 409
                                                       Harrisonburg, Virginia 22802
                                                       Tel: (540) 430-0122
                                                       Email: robert@thewilsonlaw.com




                                                  4
